DAUKSCH, Judge.
Before the court are two issues in a marital dissolution case. The first involves an order setting aside antenuptial and postnup-tial agreements. We decline to take jurisdiction of this question by certiorari and no jurisdiction exists otherwise.
The second issue involves temporary attorneys’ fees. Given that appellee has already paid what appears to be a fee sufficient to carry this case for quite a long time, through many courts and proceedings, she has demonstrated no need for any more. Appellee has ample assets from which to secure adequate counsel. Appellant should not be required to pay fees which may be in excess of what is needed or reasonable.
ORDER ON FEES QUASHED.
PETERSON, J., concurs.
THOMPSON, J., concurs in result only.